NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



OSCAR DOPICO,                          )
                                       )
             Appellant,                )
                                       )
v.                                     )      Case No. 2D18-1495
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Barbara Twine-
Thomas, Judge.

Oscar Dopico, pro se.

Ashley Moody, Attorney
General, Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and MORRIS, JJ., Concur.